Citation Nr: 1515417	
Decision Date: 04/09/15    Archive Date: 04/21/15

DOCKET NO.  09-06 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	Roger Stanfield, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to September 1970.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Nashville, Tennessee, Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in July 2012.  A transcript of the hearing is associated with the claims file.

In October 2012, the Board remanded this case for further development.

In a March 2014 decision, the Board denied the Veteran's claim of service connection for a skin disorder and he appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  The Veteran, through his attorney, and the Secretary of Veterans Affairs submitted a Joint Motion for Partial Remand.  In a November 2014 Order, the Court granted the motion, vacated the March 2014 Board decision with regard to the issue of service connection for a skin disorder, and remanded the case to the Board for further appellate review.


REMAND

In the joint motion referenced above (and endorsed by the Court) the parties took issue with the April 2013 examiner's reference to an initial onset of the Veteran's skins symptoms as "several years after he left service," noting instead that the Veteran had testified that his skin outbreak developed within a year or two of his separation from service.  See Hearing testimony, p. 11.  Accordingly, a remand is necessary at this time in order to obtain an addendum opinion, based on the correct factual premise.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise).

Additionally, the parties note that the examiner's rationale for the negative opinion summarily found "The rash began several years after he left service and this would not be related to any service in Viet Nam."  No explicit reference was made to the Veteran's presumed exposure to herbicides.  As such, the Veteran's contention that his skin condition was caused by exposure to herbicides should be directly addressed in the new opinion.

Accordingly, the case is REMANDED for the following action:

1.  Refer the Veteran's claims folder to the April 2013 examiner or, if he is unavailable, to another suitably qualified VA clinician, for the purpose of obtaining an addendum opinion.

The examiner should be asked to provide and opinion as to whether it is at least as likely as not (50 percent probability or greater) that a skin disability had its onset during military service or is otherwise related to active military service.  In doing so, the examiner should specifically note the following:

a.  The Veteran's testimony, which describes an onset of this condition as within two years of his separation from service.

b.  The Veteran's presumed exposure to herbicides in Vietnam.

The examiner must provide a rationale for any opinion given and this opinion should specifically address the Veteran's statements regarding time of onset and the fact that he was presumably exposed to herbicides during his service in Vietnam.  The medical reasons for accepting or rejecting the Veteran's statements and contentions should be set forth in detail.  (If the examiner is unable to provide an opinion without resort to speculation, he or she must provide reasons as to why this is so, and state whether the inability is due to the limits of scientific or medical knowledge or whether there is additional evidence that would permit the needed opinion to be provided.)

2.  Thereafter, readjudicate the claim in light of the additional evidence obtained.  If a benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case.  An appropriate period should be allowed for a response before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

